Exhibit 10(g) -3

 

EXECUTION COPY

 

AMENDMENT NO. 1

 

Dated as of October 23, 2009

 

to

 

CREDIT AGREEMENT

 

Dated as of May 29, 2009

 

THIS AMENDMENT NO. 1 (“Amendment”) is made as of October 23, 2009 by and among
Ethan Allen Global, Inc. (the “Borrower”), Ethan Allen Interiors Inc.
(“Holdings”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) under that certain Credit Agreement dated as of May 29,
2009 by and among the Borrower, Holdings, the Lenders and the Administrative
Agent (as may be further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower,
Holdings, the Lenders party hereto and the Administrative Agent have agreed to
enter into this Amendment.

 


1.             AMENDMENTS TO CREDIT AGREEMENT.  EFFECTIVE AS OF THE DATE OF
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 2 BELOW, THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)           SECTION 1.01 OF THE CREDIT AGREEMENT IS AMENDED TO REPLACE THE
CORRESPONDING PREVIOUSLY EXISTING DEFINITIONS AS FOLLOWS:


 

“Amendment No. 1 Effective Date” means October 23, 2009.

 

“IP Collateral Trigger Date” means the Amendment No. 1 Effective Date.

 

“Issuing Bank” means, as the context may require, (i) Chase, with respect to
Letters of Credit issued by it, or (ii) Wells Fargo Retail Finance, LLC and its
affiliates, with respect to Letters of Credit issued by it, in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i).  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing

 

--------------------------------------------------------------------------------


 

Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 


(B)           THE DEFINITION OF “BORROWING BASE” APPEARING IN SECTION 1.01 OF
THE CREDIT AGREEMENT IS AMENDED TO ADD THE PARENTHETICAL “(PROVIDED THAT
AVAILABILITY REPRESENTED BY ELIGIBLE ACCOUNTS INCLUDED IN THE BORROWING BASE
SHALL NOT AT ANY TIME EXCEED $10,000,000)” IMMEDIATELY AFTER THE PHRASE
“ELIGIBLE ACCOUNTS AT SUCH TIME” APPEARING IN CLAUSE (B) THEREOF.


 


(C)           THE DEFINITION OF “CHANGE IN LAW” APPEARING IN SECTION 1.01 OF THE
CREDIT AGREEMENT IS AMENDED TO (I) DELETE THE FIRST REFERENCE TO “THE ISSUING
BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE WITH “ANY ISSUING BANK”
AND (II) DELETE THE SECOND REFERENCE TO “THE ISSUING BANK’S” APPEARING THEREIN
AND TO REPLACE SUCH REFERENCE WITH “SUCH ISSUING BANK’S”.


 


(D)           THE DEFINITIONS OF “DEFAULTING LENDER”, “EXCLUDED TAXES” AND
“OBLIGATIONS” APPEARING IN SECTION 1.01 OF THE CREDIT AGREEMENT ARE AMENDED TO
DELETE EACH REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE
EACH SUCH REFERENCE WITH “ANY ISSUING BANK”.


 


(E)           THE DEFINITION OF “ELIGIBLE INVENTORY” APPEARING IN SECTION 1.01
OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE THE PHRASE “, TO THE EXTENT
REQUESTED BY THE ADMINISTRATIVE AGENT IN ITS PERMITTED DISCRETION,” APPEARING IN
CLAUSE (G) THEREOF AND (II) DELETE THE PHRASE “SIXTY (60) DAYS FOLLOWING THE
EFFECTIVE DATE” APPEARING IN CLAUSE (G)(III) THEREOF AND TO REPLACE SUCH PHRASE
WITH THE PHRASE “THIRTY (30) DAYS FOLLOWING THE AMENDMENT NO. 1 EFFECTIVE DATE”.


 


(F)            THE DEFINITION OF “EXCLUDED ASSETS” APPEARING IN SECTION 1.01 OF
THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE THE COMMA APPEARING AT THE END OF
CLAUSE (I) THEREOF AND TO REPLACE SUCH COMMA WITH THE WORD “AND”, (II) DELETE
THE WORD “AND” APPEARING AT THE END OF CLAUSE (II) THEREOF AND (III) DELETE
CLAUSE (III) THEREOF IN ITS ENTIRETY.


 


(G)           THE DEFINITION OF “FIXED CHARGE COVERAGE RATIO” APPEARING IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS AMENDED TO ADD THE PHRASE “, PLUS CASH
RENTALS,” IMMEDIATELY AFTER THE REFERENCE TO “EBITDA” APPEARING THEREIN.


 


(H)           THE DEFINITION OF “LC DISBURSEMENT” APPEARING IN SECTION 1.01 OF
THE CREDIT AGREEMENT IS AMENDED TO DELETE THE REFERENCE TO “THE ISSUING BANK”
APPEARING THEREIN AND TO REPLACE SUCH REFERENCE WITH “AN ISSUING BANK”.


 


(I)            THE DEFINITION OF “MATERIAL ADVERSE EFFECT” APPEARING IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS AMENDED TO DELETE THE REFERENCE TO “THE
ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE WITH “THE ISSUING
BANKS”.


 


(J)            THE DEFINITION OF “NEGATIVE COVENANT PERMISSION TRIGGER”
APPEARING IN SECTION 1.01 OF THE CREDIT AGREEMENT IS AMENDED TO ADD THE PHRASE
“AT THE TIME THEREOF AND FOR THE SIX (6) MONTH PERIOD FOLLOWING SUCH ACQUISITION
OR PAYMENT AS DETERMINED BASED ON THE UPDATED PROJECTIONS MOST RECENTLY
DELIVERED TO THE LENDERS, WHICH PROJECTIONS (X) SHALL HAVE BEEN DELIVERED NO
EARLIER THAN THE DATE THAT IS THIRTY (30) DAYS PRIOR TO SUCH ACQUISITION OR
PAYMENT AND (Y) MUST BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT”
IMMEDIATELY AFTER THE PHRASE “INCLUDING PRO FORMA EFFECT” APPEARING THEREIN.


 


(K)           THE DEFINITION OF “SECURED PARTIES” APPEARING IN SECTION 1.01 OF
THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE THE FIRST REFERENCE TO “THE
ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE WITH “EACH ISSUING
BANK” AND (II) DELETE THE SECOND REFERENCE TO “THE ISSUING BANK” APPEARING
THEREIN AND TO REPLACE SUCH REFERENCE WITH “THE ISSUING BANKS”.

 

2

--------------------------------------------------------------------------------


 


(L)            SECTION 2.05(D) OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE
THE PHRASE “SHALL REQUEST SETTLEMENT” APPEARING THEREIN AND TO REPLACE SUCH
PHRASE WITH THE PHRASE “SHALL EFFECT SETTLEMENT” AND (II) DELETE THE PHRASE
“SETTLEMENT IS REQUESTED” APPEARING THEREIN AND TO REPLACE SUCH PHRASE WITH THE
PHRASE “SETTLEMENT IS EFFECTED”.


 


(M)          SECTION 2.06 OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

SECTION 2.06.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  The letters of credit identified on Schedule 2.06 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by such Issuing Bank, the Borrower also shall submit a
letter of credit application and (in the case of a commercial Letter of Credit)
a master agreement for the issuance of commercial Letters of Credit, in each
case on such Issuing Bank’s standard form in connection with any request for a
Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $30,000,000, (ii) the Standby LC Exposure shall not
exceed $25,000,000 and (iii) the total Revolving Exposures shall not exceed the
lesser of the Aggregate Commitment and the Borrowing Base.

 

(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

 

(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and

 

3

--------------------------------------------------------------------------------


 

each Lender hereby acquires from each Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e) Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to such Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the relevant Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the

 

4

--------------------------------------------------------------------------------


 

terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d)

 

5

--------------------------------------------------------------------------------


 

shall apply.  Interest accrued pursuant to this paragraph shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i) Replacement of an Issuing Bank.  Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required  Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Secured Parties (the “LC Collateral Account”), an amount in cash equal to 103%
of the LC Exposure as of such date plus accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and Permitted Discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all such Defaults have been cured
or waived.

 

6

--------------------------------------------------------------------------------


 


(N)           SECTION 2.07(A) OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE
THE TIME “2:00 P.M.” APPEARING THEREIN AND TO REPLACE SUCH TIME WITH THE TIME
“3:00 P.M.” AND (II) ADD THE WORD “RELEVANT” IMMEDIATELY PRIOR TO THE REFERENCE
TO “ISSUING BANK” APPEARING THEREIN.


 


(O)           SECTIONS 2.12(D), 2.18(F) AND 10.09 OF THE CREDIT AGREEMENT ARE
AMENDED TO ADD THE WORD “RELEVANT” IMMEDIATELY PRIOR TO EACH REFERENCE TO
“ISSUING BANK” APPEARING THEREIN.


 


(P)           SECTION 2.12(B) OF THE CREDIT AGREEMENT IS AMENDED TO (I) ADD THE
WORD “RELEVANT” IMMEDIATELY PRIOR THE FIRST REFERENCE TO “ISSUING BANK”
APPEARING THEREIN, (II) DELETE THE SECOND REFERENCE TO “THE ISSUING BANK”
APPEARING THEREIN AND TO REPLACE SUCH REFERENCE WITH “SUCH ISSUING BANK”,
(III) DELETE THE THIRD REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO
REPLACE SUCH REFERENCE WITH “ANY ISSUING BANK” AND (IV) ADD THE PHRASE
“ATTRIBUTABLE TO LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK” IMMEDIATELY
FOLLOWING THE FIRST PARENTHETICAL APPEARING IN CLAUSE (II) THEREOF.


 


(Q)           SECTION 2.15 OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

7

--------------------------------------------------------------------------------


 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 


(R)            SECTION 2.17 OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

SECTION 2.17.  Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
the relevant Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

 

8

--------------------------------------------------------------------------------


 

(d) Each Lender and each Issuing Bank shall indemnify the Borrower and the
Administrative Agent, within ten (10) days after written demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and reasonable expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or such Issuing
Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered to the
Borrower or the Administrative Agent pursuant to Section 2.17(f).  Each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or such Issuing Bank,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 2.17(d).

 

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(g) If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.


 


(S)           SECTION 2.18(A) OF THE CREDIT AGREEMENT IS AMENDED TO DELETE THE
REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE
WITH “AN ISSUING BANK”.


 


(T)            SECTIONS 2.18(B), 9.03(A), 9.03(C), 9.05, 9.09(B), 9.13, 10.02,
10.03 AND 10.07 OF

 

9

--------------------------------------------------------------------------------


 


THE CREDIT AGREEMENT ARE AMENDED TO DELETE EACH REFERENCE TO “THE ISSUING BANK”
APPEARING THEREIN AND TO REPLACE EACH SUCH REFERENCE WITH “ANY ISSUING BANK”.


 


(U)           SECTION 2.18(E) OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE
THE FIRST AND SECOND REFERENCES TO “THE ISSUING BANK” APPEARING THEREIN AND TO
REPLACE EACH SUCH REFERENCE WITH “THE ISSUING BANKS”, (II) DELETE THE THIRD
REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE
WITH “EACH ISSUING BANK” AND (III) ADD THE WORD “SUCH” IMMEDIATELY PRIOR TO THE
FOURTH REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN.


 


(V)           SECTION 2.19(B) OF THE CREDIT AGREEMENT IS AMENDED TO DELETE THE
PARENTHETICAL “(AND IF A COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK)”
APPEARING THEREIN.


 


(W)          SECTION 2.20(C)(V) OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE
THE FIRST REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH
REFERENCE WITH “ANY ISSUING BANK” AND (II) ADD THE WORD “RELEVANT” IMMEDIATELY
PRIOR TO THE SECOND REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN.


 


(X)            SECTION 2.20(D) OF THE CREDIT AGREEMENT IS AMENDED TO DELETE THE
PHRASE “THE ISSUING BANK SHALL NOT” APPEARING THEREIN AND TO REPLACE SUCH PHRASE
WITH THE PHRASE “NO ISSUING BANK SHALL”.


 


(Y)           SECTION 2.20 OF THE CREDIT AGREEMENT IS AMENDED TO THE DELETE THE
REFERENCE TO “THE ISSUING BANK” APPEARING IN THE FINAL PARAGRAPH THEREOF AND TO
REPLACE SUCH REFERENCE WITH THE PHRASE “THE RELEVANT ISSUING BANK(S)”.


 


(Z)            SECTION 4.01 OF THE CREDIT AGREEMENT IS AMENDED TO DELETE EACH
REFERENCE TO “THE ISSUING BANK” APPEARING IN THE FIRST AND LAST PARAGRAPHS
THEREOF AND TO REPLACE EACH SUCH REFERENCE WITH “THE ISSUING BANKS”.


 


(AA)         SECTION 4.02, 9.04(C)(I), 10.01, 10.05, 10.06, 10.11 AND 10.12 AND
ARTICLE VIII OF THE CREDIT AGREEMENT IS AMENDED TO DELETE EACH REFERENCE TO “THE
ISSUING BANK” APPEARING THEREIN AND TO REPLACE EACH SUCH REFERENCE WITH “THE
ISSUING BANKS”.


 


(BB)         SECTION 5.01(D) OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE
THE PHRASE “CLAUSE (A) OR (B)” APPEARING THEREIN AND TO REPLACE SUCH PHRASE WITH
THE PHRASE “CLAUSES (A), (B) OR (C)”, (II) DELETE THE PHRASE “CLAUSE (B)”
APPEARING THEREIN AND TO REPLACE SUCH PHRASE WITH THE PHRASE “CLAUSES (B) AND
(C)” AND (III) DELETE THE PHRASE “CLAUSES (A) AND (B)” APPEARING THEREIN AND TO
REPLACE SUCH PHRASE WITH THE PHRASE “CLAUSES (A), (B) AND (C)”.


 


(CC)         SECTION 5.11 OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE THE
PHRASE “. IT IS ANTICIPATED THAT UP TO THREE (3) APPRAISALS PER YEAR WILL BE
CONDUCTED” APPEARING THEREIN AND (II) AMEND AND RESTATE CLAUSE (I) THEREOF IN
ITS ENTIRETY TO READ AS FOLLOWS:

(i) no more than, and no less than, one (1) appraisal per year will be conducted
if no Loans are outstanding and no more than, and no less than, two
(2) appraisals will be conducted if any Loans are outstanding (subject to the
following clause (ii)),


 


(DD)         SECTION 5.12 OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE THE
PHRASE “. IT IS ANTICIPATED THAT UP TO THREE (3) FIELD EXAMINATIONS PER YEAR
WILL BE CONDUCTED” APPEARING THEREIN AND (II) AMEND AND RESTATE CLAUSE
(I) THEREOF IN ITS ENTIRETY TO READ AS FOLLOWS:

 

10

--------------------------------------------------------------------------------


 

(i) no more than, and no less than, one (1) field examination per year will be
conducted if no Loans are outstanding and no more than, and no less than, two
(2) field examinations will be conducted if any Loans are outstanding (subject
to the following clause (ii)) Administrative Agent elects to conduct a second
field examination in its sole discretion,

 


(EE)         SECTION 5.14 OF THE CREDIT IS AMENDED TO DELETE THE PHRASE “SIXTY
(60) DAYS AFTER THE EFFECTIVE DATE” APPEARING THEREIN AND TO REPLACE SUCH PHRASE
WITH THE PHRASE “THIRTY (30) DAYS AFTER THE AMENDMENT NO. 1 EFFECTIVE DATE”.


 


(FF)           SECTION 5.15(F) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED
IN ITS ENTIRETY TO READY AS FOLLOWS:


 

(f)  As of the Amendment No. 1 Effective Date, each Loan Party acknowledges and
agrees that (i) all signature pages and exhibits to Confirmatory Grants of
Security Interest and all other documents, instruments and deliveries previously
provided to the Administrative Agent by such Loan Party to evidence a first
priority security interest of the Administrative Agent in such Loan Party’s
patents, trademarks, and copyrights, shall be automatically and irrevocably
released from escrow and (ii) the Administrative Agent shall be authorized to
(A) date any such items the date of the Amendment No. 1 Effective Date,
(B) attach the executed signature pages of such Loan Party thereto, and (C) make
all filings and take any other actions contemplated thereby in connection with
creating and perfecting the Administrative Agent’s Lien on the patents,
trademarks and copyrights of such Loan Party.

 


(GG)         SECTION 6.12(A) OF THE CREDIT AGREEMENT IS AMENDED TO DELETE THE
PHRASE “AVERAGE MONTHLY” APPEARING THEREIN.


 


(HH)         SECTION 9.01(A)(III) OF THE CREDIT AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READY AS FOLLOWS:


 

(iii)  if to an Issuing Bank, to it at (A) JPMorgan Chase Bank, N.A., 270 Park
Avenue, 44th Floor, New York, NY 10017, Attention of Joseph A. Lisack (Telecopy
No. (646) 534-2288) or (B) Wells Fargo Retail Finance, LLC, One Boston Place,
18th Floor, Boston, MA, 02108, Attention of Connie Liu (Telecopy No. (617)
523-4029);

 


(II)           SECTION 9.02(A) OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE
THE FIRST AND THIRD REFERENCES TO “THE ISSUING BANK” APPEARING THEREIN AND TO
REPLACE EACH SUCH REFERENCE WITH “ANY ISSUING BANK” AND (II) DELETE THE SECOND
REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE
WITH “THE ISSUING BANKS”.


 


(JJ)           SECTION 9.02(B) OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE
THE PHRASE “CLAUSES (D) AND (E)” APPEARING IN CLAUSE (IX) THEREOF AND TO REPLACE
SUCH PHRASE WITH THE PHRASE “CLAUSES (C) AND (D)”, (II) ADD THE PARENTHETICAL
“(OR ANY MATERIAL PORTION OF COLLATERAL CONSTITUTING PATENTS, TRADEMARKS OR
COPYRIGHTS)” IMMEDIATELY AFTER THE PHRASE “ALL OF THE COLLATERAL” APPEARING IN
CLAUSE (IX) THEREOF, (III) DELETE THE FIRST REFERENCE TO “THE ISSUING BANK”
APPEARING THEREIN AND TO REPLACE SUCH REFERENCE WITH “ANY ISSUING BANK”,
(IV) DELETE THE SECOND REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO
REPLACE SUCH REFERENCE WITH “SUCH ISSUING BANK” AND (V) DELETE THE THIRD
REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE
WITH “THE ISSUING BANKS”.


 


(KK)         SECTION 9.02(C)(1) OF THE CREDIT AGREEMENT IS AMENDED TO ADD THE
PARENTHETICAL

 

11

--------------------------------------------------------------------------------


 


“(OTHER THAN A MATERIAL PORTION OF COLLATERAL CONSTITUTING PATENTS, TRADEMARKS
OR COPYRIGHTS)” IMMEDIATELY AFTER THE PHRASE “RELEASE ITS LIENS ON COLLATERAL”
APPEARING THEREIN.


 


(LL)           SECTION 9.03(B) OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE
THE FIRST REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH
REFERENCE WITH “EACH ISSUING BANK” AND (II) DELETE THE SECOND REFERENCE TO “THE
ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE WITH “ANY ISSUING
BANK”.


 


(MM)       SECTION 9.04(A) OF THE CREDIT AGREEMENT IS AMENDED TO (I) ADD THE
WORD “RELEVANT” IMMEDIATELY PRIOR TO THE FIRST AND SECOND REFERENCES TO “ISSUING
BANK” APPEARING THEREIN AND (II) DELETE THE THIRD REFERENCE TO “THE ISSUING
BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE WITH “THE ISSUING BANKS”.


 


(NN)         SECTION 9.04(B)(I) OF THE CREDIT AGREEMENT IS AMENDED TO (I) ADD
THE WORD “AND” IMMEDIATELY FOLLOWING THE SEMICOLON APPEARING AT THE END OF
CLAUSE (A) THEREOF, (II) DELETE THE PHRASE “; AND” APPEARING AT THE END OF
CLAUSE (B) THEREOF AND TO REPLACE SUCH PHRASE WITH A PERIOD AND (III) DELETE
CLAUSE (C) THEREOF IN ITS ENTIRETY.


 


(OO)         SECTION 9.04(B)(IV) OF THE CREDIT AGREEMENT IS AMENDED TO
(I) DELETE THE FIRST REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO
REPLACE SUCH REFERENCE WITH “THE ISSUING BANKS” AND (II) DELETE THE SECOND
REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH REFERENCE
WITH “ANY ISSUING BANK”.


 


(PP)         SECTION 9.12 OF THE CREDIT AGREEMENT IS AMENDED TO (I) DELETE THE
FIRST REFERENCE TO “THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE SUCH
REFERENCE WITH “THE ISSUING BANKS” AND (II) DELETE EACH SUBSEQUENT REFERENCE TO
“THE ISSUING BANK” APPEARING THEREIN AND TO REPLACE EACH SUCH REFERENCE WITH
“ANY ISSUING BANK”.


 


(QQ)         WELLS FARGO RETAIL FINANCE, LLC SHALL BE AN ADDITIONAL LENDER UNDER
THE CREDIT AGREEMENT.  SCHEDULE 2.01 TO THE CREDIT AGREEMENT IS REPLACED IN ITS
ENTIRETY WITH SCHEDULE 2.01 ATTACHED HERETO.


 


(RR)           EXHIBIT A TO THE CREDIT AGREEMENT IS AMENDED TO DELETE THE PHRASE
“AND AS ISSUING BANK” FROM THE SIGNATURE BLOCK OF THE ADMINISTRATIVE AGENT
APPEARING THEREIN.


 


(SS)         EXHIBIT D TO THE CREDIT AGREEMENT IS AMENDED TO DELETE THE PHRASE
“THE ISSUING BANK” APPEARING IN THE PREAMBLE THERETO AND TO REPLACE SUCH PHRASE
WITH “AN ISSUING BANK”.


 


2.             CONDITIONS OF EFFECTIVENESS.  THE EFFECTIVENESS OF THIS AMENDMENT
IS SUBJECT TO THE CONDITIONS PRECEDENT THAT THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (A) COUNTERPARTS OF THIS AMENDMENT DULY EXECUTED BY THE BORROWER,
HOLDINGS, THE LENDERS AND THE ADMINISTRATIVE AGENT AND THE CONSENT AND
REAFFIRMATION ATTACHED HERETO DULY EXECUTED BY THE SUBSIDIARY GUARANTORS AND
(B) LEGAL OPINIONS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THIS AMENDMENT.


 


3.             REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE BORROWER. 
EACH OF HOLDINGS AND THE BORROWER HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)           THIS AMENDMENT AND THE CREDIT AGREEMENT, AS AMENDED HEREBY,
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN PARTY AND ARE
ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF

 

12

--------------------------------------------------------------------------------


 


WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


(B)           AS OF THE DATE HEREOF AND GIVING EFFECT TO THE TERMS OF THIS
AMENDMENT, (I) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND (II) THE
REPRESENTATIONS AND WARRANTIES OF SUCH LOAN PARTY SET FORTH IN THE CREDIT
AGREEMENT, AS AMENDED HEREBY, ARE TRUE AND CORRECT AS OF THE DATE HEREOF.


 


4.             REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT.


 


(A)           UPON THE EFFECTIVENESS HEREOF, EACH REFERENCE TO THE CREDIT
AGREEMENT IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL MEAN AND BE A
REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


 


(B)           EXCEPT AS SPECIFICALLY AMENDED ABOVE, THE CREDIT AGREEMENT AND ALL
OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR DELIVERED IN
CONNECTION THEREWITH SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE
AGENT OR THE LENDERS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT
AGREEMENT OR ANY OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR
DELIVERED IN CONNECTION THEREWITH.


 


5.             GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


 


6.             HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


 


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF SAID
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  SIGNATURES DELIVERED BY FACSIMILE OR PDF SHALL HAVE THE SAME FORCE
AND EFFECT AS MANUAL SIGNATURES DELIVERED IN PERSON.


 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

ETHAN ALLEN GLOBAL, INC.,

 

as the Borrower

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name

M. Farooq Kathwari

 

Title:

President

 

 

 

ETHAN ALLEN INTERIORS INC.,

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name

M. Farooq Kathwari

 

Title:

President

 

Signature Page to Amendment No. 1

Ethan Allen Global, Inc.

Credit Agreement dated as of May 29, 2009

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank, Swingline Lender and individually as a
Lender

 

 

 

 

 

By:

/s/ Joseph A. Lisack

 

Name:

Joseph A. Lisack

 

Title:

Vice President

 

Signature Page to Amendment No. 1

Ethan Allen Global, Inc.

Credit Agreement dated as of May 29, 2009

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP.,

 

as a Lender

 

 

 

 

 

By:

/s/ Nick Malatestinic

 

Name:

Nick Malatestinic

 

Title:

SVP

 

Signature Page to Amendment No. 1

Ethan Allen Global, Inc.

Credit Agreement dated as of May 29, 2009

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

as Issuing Bank and individually as a Lender

 

 

 

 

 

By:

/s/ Cory Loftus

 

Name:

Cory Loftus

 

Title:

Vice President

 

Signature Page to Amendment No. 1

Ethan Allen Global, Inc.

Credit Agreement dated as of May 29, 2009

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement dated as of May 29, 2009 (the “Credit
Agreement”) by and among Ethan Allen Global, Inc. (the “Borrower”), Ethan Allen
Interiors Inc. (“Holdings”), the financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), which Amendment No. 1 is dated as of October 23,
2009 (the “Amendment”).  Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement.   Without in any way establishing a course of dealing by
the Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Guarantee Agreement and
any other Loan Document executed by it and acknowledges and agrees that such
agreements and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed.  All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment.

 

Dated:  October 23, 2009

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

ETHAN ALLEN OPERATIONS, INC

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name

M. Farooq Kathwari

 

Title:

President

 

 

 

LAKE AVENUE ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name

M. Farooq Kathwari

 

Title:

President

 

 

 

MANOR HOUSE, INC.

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name

M. Farooq Kathwari

 

Title:

President

 

 

 

ETHAN ALLEN REALTY LLC

 

 

 

By Ethan Allen Operations, Inc., its Sole Member

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name

M. Farooq Kathwari

 

Title:

President

 

 

 

ETHAN ALLEN RETAIL, INC.

 

 

 

 

 

By:

/s/ M. Farooq Kathwari

 

Name

M. Farooq Kathwari

 

Title:

President

 

Signature Page to Consent and Reaffirmation to Amendment No. 1

Ethan Allen Global, Inc.

Credit Agreement dated as of May 20, 2009

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

 

 

 

 

JPMorgan Chase Bank, N.A

 

$

25,000,000

 

Wells Fargo Retail Finance, LLC

 

$

20,000,000

 

Capital One Leverage Finance Corp.

 

$

15,000,000

 

 

 

 

 

Aggregate Commitment:

 

$

60,000,000

 

 

--------------------------------------------------------------------------------